MITCHAM INDUSTRIES, INC.
STOCK AWARDS PLAN

SECTION 1. Purpose of the Plan.

     The Mitcham Industries, Inc. Stock Awards Plan (the “Plan”) is intended to
promote the interests of Mitcham Industries, Inc., a Texas corporation (the
“Company”), by encouraging Employees, Consultants and Directors to acquire or
increase their equity interest in the Company and to provide a means whereby
they may develop a sense of proprietorship and personal involvement in the
development and financial success of the Company, and to encourage them to
remain with and devote their best efforts to the business of the Company,
thereby advancing the interests of the Company and its stockholders. The Plan is
also contemplated to enhance the ability of the Company and its Subsidiaries to
attract and retain the services of individuals who are essential for the growth
and profitability of the Company. The Plan is an amendment and restatement of
the Prior Plan. In addition, the Mitcham Industries, Inc. 2000 Stock Option Plan
(the “2000 Plan”) is hereby merged into the Plan. All awards outstanding under
the Prior Plan and the 2000 Stock Plan shall continue without interruption or
change under this Plan.

SECTION 2. Definitions.

     As used in the Plan, the following terms shall have the meanings set forth
below:

     “Award” shall mean an Option, Restricted Stock, Performance Award, Phantom
Share, Stock Payment, SAR, or Other Stock-Based Award.

     “Award Agreement” shall mean any written or electronic agreement, contract,
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.

     “Board” shall mean the Board of Directors of the Company, as constituted
from time to time.

     “Change of Control” shall mean, with respect to an Award that is subject to
Section 409A of the Code, a “change of control event,” as defined in
Section 409A of the Code and the regulations thereunder. With respect to an
Award that is not subject to Section 409A, Change of Control shall mean the
occurrence of any of the following events:

     (i) the Company is not the surviving entity in any merger, consolidation or
other reorganization with (or survives only as a subsidiary of) an entity other
than a previously wholly-owned subsidiary of the Company,

     (ii) the Company sells, leases or exchanges all or substantially all of its
assets to any other person or entity (other than a wholly-owned subsidiary of
the Company),

     (iii) the Company is dissolved and liquidated,

     (iv) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the 1934 Act, acquires the beneficial ownership, directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors, or

     (v) a change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
shall mean directors who either (A) are directors of the Company as of the date
the Plan was adopted, or (B) are elected, or nominated for election, thereafter
to the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination, but “Incumbent Director”
shall not include an individual whose election or nomination is in connection
with (i) an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange Act of
1934) or an actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board or (ii) a plan or agreement to replace a
majority of the then Incumbent Directors.

     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations thereunder.

     “Committee” shall mean the administrator of the Plan in accordance with
Section 3, and shall include reference to the Compensation Committee of the
Board (or any other committee of the Board designated, from time to time, by the
Board to act as the Committee under the Plan), the Board or subcommittee, as
applicable.

     “Consultant” shall mean any individual who is not an Employee or a member
of the Board and who provides consulting, advisory or other similar services to
the Company or a Subsidiary.

     “Director” shall mean any member of the Board who is not an Employee.

     “Employee” shall mean any employee of the Company, a Subsidiary or a parent
corporation of the Company.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

     “Fair Market Value” shall mean, as of any applicable date, the closing
sales price (or the closing bid if no sales were reported) for a Share on the
national securities exchange or market system which constitutes the principal
trading market for the Shares for the applicable date as reported in The Wall
Street Journal or such reporting service approved by the Committee; provided,
however, that if Shares shall not have been quoted or traded on such applicable
date, Fair Market Value shall be determined based on the next preceding date on
which they were quoted or traded, or, if deemed appropriate by the Committee, in
such other manner as it may determine to be appropriate. In the event the Shares
are not publicly traded at the time a determination of Fair Market Value is
required to be made hereunder, the determination of Fair Market Value shall be
made in good faith by the Committee.

     “Incentive Stock Option” or “ISO” shall mean an option granted under
Section 6(a) of the Plan that is intended to qualify as an “incentive stock
option” under Section 422 of the Code or any successor provision thereto.

     “Non-Qualified Stock Option” or “NQO” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

     “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

     “Other Stock-Based Award” shall mean an Award granted under Section 6(g) of
the Plan.

     “Participant” shall mean any Employee, Consultant or Director granted an
Award under the Plan.

     “Performance Award” shall mean any right granted under Section 6(c) of the
Plan.

     “Performance Criteria” shall mean the following business criteria with
respect to the Company, any Subsidiary or any division, operating unit or
product line: net earnings (either before or after interest, taxes, depreciation
and/or amortization), sales, revenue, net income (either before or after taxes),
operating earnings, cash flow (including, but not limited to, operating cash
flow and free cash flow), cash flow return on capital, return on net assets,
return on stockholders’ equity, return on assets, return on capital, stockholder
returns, return on sales, gross or net profit margin, expense margins, cost
reductions, controls or savings, operating efficiency, working capital,
strategic initiatives, economic value added, earnings per share, earnings per
share from operations, price per share of stock, and market share.

     “Person” shall mean individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.

     “Phantom Shares” shall mean an Award of the right to receive Shares, cash
equal to the Fair Market Value of such Shares or any combination thereof, in the
Committee’s discretion, which is granted pursuant to Section 6(d) of the Plan.

     “Prior Plan” shall mean the Amended and Restated 1998 Stock Awards Plan of
Mitcham Industries, Inc.

     “Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant, as the case may be.

     “Restricted Stock” shall mean any Share, prior to the lapse of restrictions
thereon, granted under Section 6(b) of the Plan.

     “Rule 16b-3” shall mean Rule 16b-3 promulgated by the SEC under the
Exchange Act, or any successor rule or regulation thereto as in effect from time
to time.

     “SAR” shall mean a stock appreciation right granted under Section 6(e) of
the Plan that entitles the holder to receive the excess of the Fair Market Value
of a Share on the relevant date over the exercise price of such SAR, with the
excess paid in cash and/or in Shares in the discretion of the Committee.

     “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

     “Shares” or “Common Shares” or “Common Stock” shall mean the common stock
of the Company, $0.01 par value, and such other securities or property as may
become the subject of Awards under the Plan.

     “Stock Payment” means a payment in the form of Shares as part of or in lieu
of any cash bonus, deferred compensation or other compensation arrangement,
granted pursuant to Section 6(f) of the Plan.

     “Subsidiary” shall mean any entity (whether a corporation, partnership,
joint venture, limited liability company or other entity) in which the Company
owns a majority of the voting power of the entity directly or indirectly, except
with respect to the grant of an ISO the term Subsidiary shall mean any
“subsidiary corporation” of the Company as defined in Section 424 of the Code.

SECTION 3. Administration.

     3.1 The Committee. The Plan shall be administered by the Compensation
Committee of the Board (or any other committee of the Board designated, from
time to time, by the Board to act as the Committee under the Plan).
Notwithstanding the foregoing, Awards made to Directors shall be administered by
the Board. The term “Committee” as used herein shall refer to the Compensation
Committee (or other Board committee), the Board, or the subcommittee (as defined
in paragraph (c) of this Section 3), as applicable.

     3.2 Committee Powers. A majority of the Committee shall constitute a
quorum, and the acts of the members of the Committee who are present at any
meeting thereof at which a quorum is present, or acts unanimously approved by
the members of the Committee in writing, shall be the acts of the Committee.
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of Shares to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, Shares, other securities, other Awards or other property, or
canceled, forfeited, or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended; (vi) interpret and
administer the Plan and any instrument or agreement relating to an Award made
under the Plan; (vii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, any Subsidiary, any Participant, any
holder or beneficiary of any Award, any stockholder and any other Person.

     3.3 Delegation to a Subcommittee. The Committee may, subject to any
applicable law, regulatory, securities exchange or other similar restrictions,
delegate to one or more members of the Board or officers of the Company (the
“subcommittee”), the authority to administer the Plan as to Awards to Employees
and Consultants who are not subject to Section 16(b) of the Exchange Act. The
Committee may impose such limitations and restrictions, in addition to any
required restrictions/limitations, as the Committee may determine in its sole
discretion. Any grant made pursuant to such a delegation shall be subject to all
of the provisions of the Plan concerning this type of Award.

SECTION 4. Shares Available for Awards.

     4.1 Shares Available. Subject to adjustment as provided below, the number
of Shares that may be issued with respect to Awards granted under the Plan shall
be 1,294,864, which shall include any Shares remaining available for Awards
under the Prior Plan and the 2000 Plan on the date this amendment and
restatement of the Plan becomes effective. If an Award granted after the Plan’s
effective date is forfeited or otherwise lapses, expires, terminates or is
canceled without the actual delivery of Shares (Restricted Stock awards shall
not be considered “delivered Shares” for this purpose) or is settled in cash,
then the Shares covered by such Award, to the extent of such forfeiture,
expiration, lapse, termination or cancellation, shall again be Shares that may
be issued with respect to Awards granted under the Plan. Shares tendered to or
withheld by the Company to satisfy any tax withholding or exercise price
obligations with respect to an Award granted after the Plan’s effective date
shall be available for issuance under future Awards, subject to the overall
limitation provided in the first sentence above. In the discretion of the
Committee, all 1,294,864 Shares (as adjusted, if applicable) may be issued under
the Plan pursuant to ISOs.

     4.2 Sources of Shares Deliverable Under Awards. Any Shares delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares or of treasury Shares.

     4.3 Adjustments. In the event of a stock dividend or stock split with
respect to Shares, the number of Shares with respect to which Awards may be
granted, the number of Shares subject to outstanding Awards, the grant or
exercise price with respect to outstanding Awards and the individual annual
grant limits with respect to Awards (other than dollar denominated Awards)
automatically shall be proportionately adjusted, without action by the
Committee; provided, however, such automatic adjustment shall be evidenced by
written addendums to the Plan and Award Agreements prepared by the Company and,
with respect to Options, shall be in accordance with the Treasury Regulations
concerning Incentive Stock Options. Further, in the event that the Committee
determines that any distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, reorganization, merger,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other similar corporate transaction or event affects the Shares
such that an adjustment is determined by the Committee to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust any or all of (i) the number and type of
Shares (or other securities or property) with respect to which Awards may be
granted, (ii) the number and type of Shares (or other securities or property)
subject to outstanding Awards, and (iii) the grant or exercise price with
respect to any Award or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award; provided that the number of
Shares subject to any Award denominated in Shares shall always be a whole
number.

     4.4 Individual Participant Limits. Subject to adjustment pursuant to the
above paragraph (c), the maximum aggregate number of Shares that may be subject
to Share-denominated Awards granted under the Plan to any individual during any
fiscal year of the Company shall not exceed 125,000. The method of counting such
Shares shall conform to any requirements applicable to performance-based
compensation under Section 162(m) of the Code or the rules and regulations
promulgated thereunder. The maximum amount of dollar-denominated Awards that may
be granted to any individual during any fiscal year of the Company shall not
exceed $2,000,000 as valued on the date of the grant.

SECTION 5. Eligibility.

     Any Employee, Consultant or Director shall be eligible to be designated a
Participant by the Committee. No individual shall have any right to be granted
an Award pursuant to this Plan.

SECTION 6. Awards.

     6.1 Options. Subject to the provisions of the Plan, the Committee shall
have the authority to determine Participants to whom Options shall be granted,
the number of Shares to be covered by each Option, the purchase price therefor
and the conditions and limitations applicable to the exercise of the Option,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.

          6.1.1 Exercise Price. The purchase price per Share purchasable under
an Option shall be determined by the Committee at the time the Option is
granted, but shall not be less than the Fair Market Value per Share on the
effective date of such grant.

          6.1.2 Time and Method of Exercise. The Committee shall determine and
provide in the Award Agreement or by action subsequent to the grant the time or
times at which an Option may be exercised in whole or in part, and the method or
methods by which, and the form or forms (which may include, without limitation,
cash, check acceptable to the Company, Shares already-owned for more than six
months (unless such holding requirement is waived by the Committee), Shares
issuable upon Option exercise, a “cashless-broker” exercise (through procedures
approved by the Committee), other securities or other property, a note, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price) in which payment of the exercise price and tax
withholding obligation with respect thereto may be made or deemed to have been
made. The Committee shall also determine the performance or other conditions, if
any, that must be satisfied before all or part of an Option may vest and be
exercised. No portion of an Option which is unexercisable at termination of the
Participant’s employment or service, as applicable, shall thereafter become
exercisable, except as may be otherwise provided by the Committee either in the
Award Agreement or by action following the grant of the Option.

          6.1.3 Incentive Stock Options. An Incentive Stock Option may be
granted only to an individual who is an Employee of the Company or any parent or
subsidiary corporation (as defined in Section 424 of the Code) at the time the
Option is granted and must be granted within 10 years from the date the Plan was
approved by the Board or the shareholders, whichever is earlier. To the extent
that the aggregate Fair Market Value (determined at the time the respective
Incentive Stock Option is granted) of Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by an individual
during any calendar year under all incentive stock option plans of the Company
and its parent and subsidiary corporations exceeds $100,000, such Incentive
Stock Options shall be treated as a Non-Qualified Stock Option. The Committee
shall determine, in accordance with applicable provisions of the Code, Treasury
Regulations and other administrative pronouncements, which of a Participant’s
Incentive Stock Options will not constitute Incentive Stock Options because of
such limitation and shall notify the Participant of such determination as soon
as practicable after such determination. No Incentive Stock Option shall be
granted to an individual if, at the time the Option is granted, such individual
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or of its parent or subsidiary corporation,
within the meaning of section 422(b)(6) of the Code, unless (i) at the time such
Option is granted the option price is at least 110% of the Fair Market Value of
the Common Stock subject to the Option and (ii) such Option by its terms is not
exercisable after the expiration of five years from the date of grant. An
Incentive Stock Option shall not be transferable otherwise than by will or the
laws of descent and distribution, and shall be exercisable during the
Participant’s lifetime only by such Participant or the Participant’s guardian or
legal representative. The terms of any Incentive Stock Option granted under the
Plan shall comply in all respects with the provisions of Section 422 of the
Code, or any successor provision, and any regulations promulgated thereunder.

     6.2 Restricted Stock. Subject to the provisions of the Plan, the Committee
shall have the authority to determine the Participants to whom Restricted Stock
shall be granted, the number of Shares of Restricted Stock to be granted to each
such Participant, the duration of the Restricted Period during which, and the
conditions, including the Performance Criteria or other specified criteria,
including the passage of time, if any, under which the Restricted Stock may vest
or be forfeited to the Company, and the other terms and conditions of such
Awards.

          6.2.1 Dividends. Dividends paid on Restricted Stock may be paid
directly to the Participant, may be subject to risk of forfeiture and/or
transfer restrictions during any period established by the Committee or
sequestered and held in a bookkeeping cash account (with or without interest) or
reinvested on an immediate or deferred basis in additional shares of Common
Stock, which credit or shares may be subject to the same restrictions as the
underlying Award or such other restrictions, all as determined by the Committee
in its discretion, as provided in the Award Agreement. If the Award Agreement
does not provided for the treatment of dividends, such dividends shall be held
by the Company without interest until such time as the Share becomes vested or
forfeited, as the case may be, and then be similarly paid to the Participant or
forfeited.

          6.2.2 Registration. Any Restricted Stock may be evidenced in such
manner as the Committee shall deem appropriate, including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of Restricted Stock granted
under the Plan, such certificate shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.

          6.2.3 Forfeiture and Restrictions Lapse. Except as otherwise
determined by the Committee or the terms of the Award Agreement, upon a
Participant’s termination of employment or service (as determined under criteria
established by the Committee) for any reason during the applicable Restricted
Period, all Restricted Stock shall be forfeited by the Participant and
re-acquired by the Company. The Committee may, in its discretion, waive in whole
or in part any or all remaining restrictions with respect to such Participant’s
Restricted Stock; provided, however, if the Award is intended to qualify as
performance based compensation under Section 162(m) of the Code, such waiver may
be only in compliance with the requirements of Section 162(m) of the Code.
Unrestricted Shares, evidenced in such manner as the Committee shall deem
appropriate, shall be issued to the holder of Restricted Stock promptly after
the applicable restrictions have lapsed or otherwise been satisfied.

          6.2.4 Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, restrictions on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter. During
the Restricted Period, Restricted Stock will be subject to such limitations on
transfer as necessary to comply with Section 83 of the Code.

     6.3 Performance Awards. The Committee shall have the authority to determine
the Participants who shall receive Performance Awards, which shall be
denominated as a cash amount at the time of grant and confer on the Participant
the right to receive all or part of such Award upon the achievement of such
performance goals (based on the Performance Criteria or any other specified
criteria) during such performance periods as the Committee shall establish with
respect to the Award. The Committee, in its discretion, may determine whether an
Award is to qualify as performance-based compensation as described in Section
162(m) (4) (C) of the Code.

          6.3.1 Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the performance goals
to be achieved during any performance period, the Performance Criteria or other
criteria upon which the performance goals are to be based, the length of any
performance period and the amount of any Performance Award.

          6.3.2 Payment of Performance Awards. To the extent then earned,
Performance Awards shall be paid (in cash and/or in Shares, in the sole
discretion of the Committee) in a lump sum following the close of the
performance period.

          6.3.3 Forfeiture and Restrictions Lapse. Except as otherwise
determined by the Committee or the terms of the Award Agreement that granted the
Performance Award, upon a Participant’s termination of employment or service, as
applicable (as determined under criteria established by the Committee) for any
reason during the applicable Restricted Period, all Performance Awards shall be
forfeited by the Participant and re-acquired by the Company. The Committee may,
in its discretion, waive in whole or in part any or all remaining restrictions
with respect to such Participant’s

Performance Award; provided, however, if the Award is intended to qualify as
performance based compensation under Section 162(m) of the Code, such waiver may
be only in compliance with the requirements of Section 162(m) of the Code.
Unrestricted Shares, evidenced in such manner as the Committee shall deem
appropriate, shall be issued to the holder of Performance Awards promptly after
the applicable restrictions have lapsed or otherwise been satisfied.

     6.4 Phantom Shares. The Committee shall have the authority to grant Awards
of Phantom Shares to Participants upon such terms and conditions as the
Committee may determine.

          6.4.1 Terms and Conditions. Each Phantom Share Award shall constitute
an agreement by the Company to issue or transfer a specified number of Shares or
pay an amount of cash equal to the Fair Market Value of a specified number of
Shares, or a combination thereof to the Participant in the future, subject to
the fulfillment during the Restricted Period of such conditions, including those
linked to the Performance Criteria or other specified criteria, including the
passage of time, if any, as the Committee may specify at the date of grant.
During the Restricted Period, the Participant shall not have any right to
transfer any rights under the subject Award, shall not have any rights of
ownership in the Phantom Shares and shall not have any right to vote such
shares.

          6.4.2 Dividend Equivalents. Any Phantom Share award may provide, in
the discretion of the Committee, that any or all dividends or other
distributions paid on Shares during the Restricted Period be credited in a cash
bookkeeping account (with or without interest) or that equivalent additional
Phantom Shares be awarded, which account or Phantom Shares may be subject to the
same restrictions as the underlying Award or such other restrictions as the
Committee may determine.

          6.4.3 Forfeiture and Restrictions Lapse. Except as otherwise
determined by the Committee or set forth in the Award Agreement, upon a
Participant’s termination of employment or service (as determined under criteria
established by the Committee) for any reason during the applicable Restricted
Period, all Phantom Shares shall be forfeited by the Participant. The Committee
may, in its discretion, waive in whole or in part any or all remaining
restrictions with respect to such Participant’s Phantom Shares; provided,
however, if the Award is intended to qualify as performance based compensation
under Section 162(m) of the Code, such waiver may be only in compliance with the
requirements of Section 162(m) of the Code.

          6.4.4 Payment of Phantom Shares. To the extent then vested, Phantom
Shares shall be paid (in cash and/or in Shares, in the sole discretion of the
Committee) in a lump sum following the close of the Restricted Period.

     6.5 SARs. The Committee shall have the authority to determine Participants
to whom SARs shall be granted, the number of Shares to be covered by each SAR,
the exercise price and the conditions and limitations applicable to the exercise
of the SAR, including the following terms and conditions and such additional
terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan. A SAR may be granted (a) in
connection and simultaneously with the grant of an Option, (b) with respect to a
previously granted Option, or (c) independent of an Option.

          6.5.1 Exercise Price. The exercise price per SAR shall be determined
by the Committee at the time the SAR is granted, but shall not be less than the
Fair Market Value per Share on the effective date of such grant.

          6.5.2 Time of Exercise. The Committee shall determine and provide in
the Award Agreement the time or times at which a SAR may be exercised in whole
or in part.

          6.5.3 Method of Payment. The Committee shall determine, in its
discretion, whether the SAR shall be paid in cash, shares of Common Stock or a
combination of the two.

     6.6 Stock Payments. Stock Payments may be made to such Participants in such
number of Shares as determined to be appropriate by the Committee, and may be in
lieu of, or in addition to, any cash compensation otherwise payable to such
Participant.

     6.7 Other Stock-Based Awards. The Committee may grant to Participants an
Other Stock-Based Award, which shall consist of a right denominated or payable
in, valued in whole or in part by reference to, or otherwise based on or related
to, Shares as is deemed by the Committee to be consistent with the purposes of
the Plan. Subject to the terms of the Plan, the Committee shall determine the
terms and conditions, including performance objectives, if any, of any such
Other Stock-Based Award.

     6.8 General.

          6.8.1 Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, any other Award granted under the Plan or any award granted under
any other plan of the Company or any Subsidiary. Awards granted in addition to
or in tandem with other Awards or awards granted under any other plan of the
Company or any Subsidiary may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

          6.8.2 Limits on Transfer of Awards.

               6.8.2.1 Except as provided in paragraph (C) below, each Award,
and each right under any Award, shall be exercisable only by the Participant
during the Participant’s lifetime, or if permissible under applicable law, by
the Participant’s guardian or legal representative as determined by the
Committee.

               6.8.2.2 Except as provided in paragraph (C) below, no Award and
no right under any such Award may be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant, and any such
purported prohibited assignment, alienation, pledge, attachment, sale, transfer
or encumbrance shall be void and unenforceable against the Company or any
Subsidiary.

               6.8.2.3 To the extent specifically approved in writing by the
Committee, an Award (other than an ISO) may be transferred to immediate family
members or related family trusts, limited partnerships or similar entities or
other Persons on such terms and conditions as the Committee may establish or
approve. In addition, an Award may be transferred by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order.

          6.8.3 Terms of Awards. The term of each Award shall be for such period
as may be determined by the Committee; provided, that in no event shall the term
of any Award exceed a period of 10 years from the date of its grant.

          6.8.4 Share Certificate. All certificates for Shares or other
securities of the Company or any Subsidiary delivered under the Plan pursuant to
any Award or the exercise thereof shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Shares or other securities are then listed, and any applicable
federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

          6.8.5 Consideration for Grants. Awards may be granted for no cash
consideration or for such consideration as the Committee determines including,
without limitation, such minimal cash consideration as may be required by
applicable law.

          6.8.6 Delivery of Shares or other Securities and Payment by
Participant of Consideration. No Shares or other securities shall be delivered
pursuant to any Award until payment in full of any amount required to be paid
pursuant to the Plan or the applicable Award Agreement (including, without
limitation, any exercise price or tax withholding) is received by the Company.
Such payment may be made by such method or methods and in such form or forms as
the Committee shall determine, including, without limitation, cash, Shares,
other securities, other Awards or other property, withholding of Shares,
cashless exercise with simultaneous sale, or any combination thereof, provided
that the combined value, as determined by the Committee, of all cash and cash
equivalents and the Fair Market Value of any such Shares or other property so
tendered to the Company, as of the date of such tender, is at least equal to the
full amount required to be paid pursuant to the plan or the applicable Award
Agreement to the Company.

     6.9 Performance Based Compensation. The Committee shall determine which
Awards are intended by the Committee to qualify as “performance-based
compensation” as described in Section 162(m)(4)(C) of the Code. The Committee
shall establish performance goals applicable to those Awards based upon the
attainment of such target levels of one or more of the Performance Criteria,
over one or more periods of time, which may be of varying and overlapping
durations, as the Committee may select. The Performance Criteria shall be
subject to adjustment for changes in accounting standards required by the
Financial Accounting Standards Board after the goal is established, and, to the
extent provided for in the Award Agreement, shall be subject to adjustment for
specified significant extraordinary items or events. In this regard, performance
goals based on stock price shall be proportionately adjusted for any changes in
the price due to a stock split. Performance Criteria may be absolute, relative
to one or more other companies, or relative to one or more indexes, and may be
contingent upon future performance of the Company or any Subsidiary, division,
unit or product line thereof. A performance goal need not be based upon an
increase or positive result under a Performance Criteria and could, for example,
be based upon limiting economic losses or maintaining the status quo. Which
Performance Criteria to be used with respect to any grant, and the weight to be
accorded thereto if more than one factor is used, shall be determined by the
Committee, in its sole discretion, at the time of grant. To the extent necessary
to comply with the qualified performance-based compensation requirements of
Section 162(m)(4)(C) of the Code, following the completion of each specified
performance period, the Committee shall certify in writing whether the
applicable performance goals have been achieved for such performance period. In
determining the amount earned by a Participant, the Committee shall have the
right to reduce or eliminate (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant to the assessment of individual or corporate performance for
the performance period. Notwithstanding any other provision of the Plan, any
Award which is intended to constitute qualified performance-based compensation
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that are requirements for qualification
as qualified performance-based compensation as described in Section 162(m)(4)(C)
of the Code, and the Plan shall be deemed amended to the extent necessary to
conform to such requirements.

SECTION 7. Amendment and Termination.

     Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan:

     7.1 Amendments to the Plan. The Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan without the consent of any
stockholder, Participant, other holder or beneficiary of an Award, or other
Person; provided, however, notwithstanding any other provision of the Plan or
any Award Agreement, without the approval of the stockholders of the Company,
except as provided in Section 4(c) of the Plan, (a) no such amendment,
alteration, suspension, discontinuation, or termination shall be made that would
increase the total number of Shares that may be issued under the Plan, and
(b) the exercise price of any outstanding Option or SAR that is greater than the
then Fair Market Value of a Share may not be decreased. In all events,
shareholder approval shall be obtained when required by the rules of the Nasdaq
Stock Market or such other national exchange or market on which the Shares are
primarily traded.

     7.2 Amendments to Awards. Subject to Paragraph (1) above and Section 3(b),
the Committee may waive any conditions or rights under, amend any terms of, or
alter any Award theretofore granted, provided no change in any Award shall
adversely affect the rights of a Participant under the Award without the consent
of such Participant. Notwithstanding the foregoing, with respect to any Award
intended to qualify as performance-based compensation under Section 162(m) of
the Code, no adjustment other than an acceleration of vesting or payment upon
the Participant’s death, disability or change of control of the Company, shall
be authorized to the extent such adjustment would cause the Award to fail to so
qualify.

SECTION 8. General Provisions.

     8.1 No Rights to Awards. No Participant or other Person shall have any
claim to be granted any Award, there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards and the terms
and conditions of Awards need not be the same with respect to each recipient.

     8.2 Tax Withholding. The Company or any Subsidiary is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Shares, or other property) of any applicable taxes required to be withheld
by the Company or Subsidiary in respect of the Award, its exercise, the lapse of
restrictions thereon, or any payment or transfer under the Award and to take
such other action as may be necessary in the opinion of the Company to satisfy
all of its obligations for the payment of such taxes. In addition, the Committee
may provide that the Participant may direct the Company to satisfy the Company’s
tax withholding obligations through the withholding of Shares otherwise to be
acquired upon the exercise or payment of such Award.

     8.3 No Right to Employment or Retention. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary or under any other service contract with the Company
or any Subsidiary, or to remain on the Board. Further, the Company or a
Subsidiary may at any time dismiss a Participant from employment or terminate
any contractual agreement or relationship with any Consultant, free from any
liability or any claim under the Plan, with or without cause, unless otherwise
expressly provided in the Plan, in any Award Agreement or any other agreement or
contract between the Company or a Subsidiary and the affected Participant. If a
Participant’s employer ceases to be a Subsidiary, such Participant shall be
deemed to have terminated employment for purposes of the Plan, unless
specifically provided otherwise in the Award Agreement. A Participant shall not
be considered to have a termination of employment or service in the case of any
approved leave of absence; provided, however, that for purposes of ISOs such
leave is not for a period of more than three months, unless reemployment upon
expiration of the leave is guaranteed by contract or statute. Transfers between
the Company and Subsidiaries or between the status of Employee, Director or
Consultant shall not be a termination of employment or service except with
respect to Awards subject to Section 409A of the Code, to the extent provided
otherwise by Section 409A and the regulations thereunder.

     8.4 Corporate Transactions and Change of Control. In the event of any
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, reorganization, merger, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
similar corporate transaction or event or any unusual or nonrecurring
transactions or events affecting the Company, any affiliate of the Company, or
the financial statements of the Company or any affiliate, or of changes in
applicable laws, regulations or accounting principles, and whenever the
Committee determines that action is appropriate in order to prevent the dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles, the Committee, in its sole discretion and on
such terms and conditions as it deems appropriate, either by amendment of the
terms of any outstanding Awards or by action taken prior to the occurrence of
such transaction or event and either automatically or upon the Participant’s
request, is hereby authorized to take any one or more of the following actions:

     8.4.1 To provide for either (A) termination of any such Award in exchange
for an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights (and,
for the avoidance of doubt, if as of the date of the occurrence of the
transaction or event described in this Section 8(d) the Committee determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment) or (B) the replacement of such Award
with other rights or property selected by the Committee in its sole discretion;

     8.4.2 To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and

     8.4.3 To make adjustments in the number and type of shares of common Stock
(or other securities or property) subject to outstanding Awards, and in the
number and kind of outstanding Awards and/or in the terms and conditions of
(including the grant or exercise price), and the criteria included in,
outstanding Awards and Awards which may be granted in the future;

     8.4.4 To provide that such Award shall be exercisable or payable or fully
vested with respect to all or part of the Shares covered thereby,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and

     8.4.5 To provide that the Award cannot vest, be exercised or become payable
after such event.

     Notwithstanding any other provision of this Plan to the contrary, unless
specifically provided otherwise in an Award Agreement, in the event of a Change
of Control all outstanding Awards automatically shall become fully vested on
such Change of Control (or such earlier time as may be established by the
Committee), all restrictions, if any, with respect to such Awards shall lapse,
including, without limitation, any service, longevity or other employment
requirements, and all Performance Criteria, if any, with respect to such Awards
shall be deemed to have been met in full to the maximum extent without regard to
any proration provisions in such Award or Award Agreement.

     In addition to, or in lieu of, any other provision of the Plan, the
Committee may provide that all Awards not exercised upon or prior to a Change of
Control shall (x) terminate on such Change of Control, (y) be assumed by the
successor (or a parent thereof) in any merger or other corporate transaction, or
(z) be surrendered in exchange for substantially economically equivalent
substitute Awards (with the substantially same material terms as the surrendered
Award, including 100% vesting) from the successor (or a parent thereof).

     8.5 Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Texas and applicable federal law.

     8.6 Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

     8.7 Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award, permit the exercise of an Award and/or the
satisfaction of its tax withholding obligation in the manner elected by the
Participant, holder or beneficiary if, acting in its sole discretion, it
determines that the issuance of transfer or such Shares or such other
consideration, the manner of exercise or satisfaction of the tax withholding
obligation might violate any applicable law or regulation, including without
limitation, the Sarbanes-Oxley Act, or entitle the Company to recover the same
under Section 16(b) of the Exchange Act, and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded or refused, as the case may be, to the
relevant Participant, holder or beneficiary.

     8.8 No Trust or Fund Created. Neither the Plan nor the Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary and a Participant or any
other Person. To the extent that any Person acquires a right to receive payments
from the Company or any Subsidiary pursuant to an Award, such right shall be no
greater than the right of any general unsecured creditor of the Company or any
Subsidiary.

     8.9 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be cancelled, terminated, or otherwise eliminated.

     8.10 Headings. Headings are given to the Section and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the plan or any provision thereof.

SECTION 9. Amendment and Restatement of Prior Plan/Merger of 2000 Plan.

     The Plan is an amendment and restatement of the Prior Plan, which is hereby
renamed the Mitcham Industries, Inc. Stock Awards Plan (the “Plan”). In
addition, the 2000 Plan is hereby merged into the Plan. Nothing in this Plan
shall change or modify the terms or rights under any Award granted under the
Prior Plan or the 2000 Plan.

SECTION 10. Term of the Plan.

     This amendment and restatement of the Prior Plan and the merger of the 2000
Plan into the Plan shall not become effective until the date the Plan is
approved by the stockholders of the Company. If it is not approved by the
stockholders, the Plan shall be null and void for all purposes. No Award shall
be granted with respect to newly authorized shares under this Plan prior to its
approval by the stockholders of the Company and no Awards shall be granted after
the 10th anniversary of the date this amendment and restatement of the Prior
Plan was adopted by the Board. However, unless otherwise expressly provided in
the Plan, the Prior Plan, the 2000 Plan or an applicable award agreement, any
Award granted prior to such termination of the Plan, and the authority of the
Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

